DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-40 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a vehicle remote control system including a vehicle and a server configured to remote-control the vehicle via a communication device, wherein the communication device comprises:
a warning unit configured to, if the voltage information cannot be acquired, transmit a warning for notifying an abnormality of the vehicle to the server; and
a processing suppression unit configured to, if the vehicle is in a maintenance state, suppress processing of the warning unit such that the warning is not transmitted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park discloses a wireless charging method and device(s) for a transportation equipment and a wireless charging system comprising the devices. A method for receiving wireless power in a wireless power receiving apparatus mounted on a vehicle according to an embodiment of the present invention may comprise the steps of: establishing a communication connection to wireless power transmission device when a wireless power signal transmitted by the wireless power transmission device is detected to be in an idle state; receiving low-power signals for low-power charging; receiving safety state information collected by a sensing device; and adjusting the strength of the received power on the basis of the safety state information.	[US 11,376,968]
Kashiba discloses the electronic control unit installed on a vehicle acquires, via a smart center provided outside, a power failure occurrence notification for notifying a state in which a power failure has occurred in a house that is an own house or a power failure recovery notification for notifying a state in which the house has recovered from a power failure. When the electronic control unit receives the power failure occurrence notification from the center, the electronic control unit changes a travel mode of the vehicle from a travel mode of traveling only by a driving force of a motor/generator to a travel mode of traveling by driving forces of the motor/generator and an internal combustion engine, thereby suppressing electric power consumed by the travel. As a result, even if the vehicle moves to the house by travel, electric power to be supplied to the house via an electric power supply part can be surely secured.	[US 2015/017203]
Wei et al discloses the field of communications technologies, and provide an information processing method and a device, to resolve a problem that activity information of an application on a terminal device cannot be obtained when the terminal device runs out of power. The method includes: A first terminal device obtains activity information of an application on the first terminal device when a battery level of the first terminal device is less than or equal to a first threshold. The first terminal device determines a second terminal device, where the second terminal device is a terminal device selected from an available device, the available device is an online device that uses a same user account as the first terminal device, and a battery level of the available device is greater than or equal to a second threshold. The first terminal device pushes the activity information of the application on the first terminal device to the second terminal device.	[US 2022/0232360]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/18/2022